Citation Nr: 0013103	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  96-35 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefit sought.  
The veteran, who had active service from January 1955 to 
December 1956, appealed that decision.  

In November 1998, the Board denied the veteran's claim for 
service connection for tinnitus.  The veteran filed a timely 
Notice of Appeal of the November 1998 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In May 1999, the veteran's counsel and VA counsel filed a 
joint motion to remand the issue.  On May 21, 1999, the Court 
granted the joint motion and ordered that the November 1998 
Board decision be vacated.  A remand to the Board for further 
adjudication was then ordered by the Court pursuant to 
38 U.S.C.A. § 7252(a).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Tinnitus is not of service origin.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1999).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d); Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

As noted in the Introduction, this claim for service 
connection for tinnitus was the subject of a joint motion to 
remand proposed by the parties and adopted by the Court in 
May 1999.  Initially, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); that is, he has presented a claim that 
is plausible.  The record does not indicate that there are 
any available records of probative value that may be obtained 
and which have not already been associated with the claims 
folder.  Accordingly, the Board finds that all relevant facts 
have been properly developed, and that the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991) has been 
satisfied.

The veteran's central contention in this claim is that during 
service he was exposed to noise from a machine gun that 
caused tinnitus in his right ear.  The veteran further 
contends that he sought treatment for tinnitus during service 
from a physician and was told that the tinnitus would resolve 
in 6 to 8 months.

The May 1999 joint motion did not request further development 
via another VA examination, but rather sought additional 
reasons and bases in support of a denial of service 
connection.  The joint motion found several deficiencies in 
the Board's November 1998 decision.  For the reasons and 
bases that follow, the Board finds that a denial of the 
veteran's claim is warranted.

Service medical records are devoid of any mention of tinnitus 
or other ear complaints.  The veteran's separation 
examination report dated September 1956 also did not contain 
any self-reported complaints related to the ears, including 
tinnitus, although the veteran did note a history of other 
disorders at the time, including scarlet fever, erysipelas, 
mumps, swollen and painful joints, and whooping cough, all 
with no sequelae.  Physical examination at the time was 
negative for pertinent abnormalities.  It was noted on 
examination that the veteran's hearing was 15/15 for 
whispered voice, bilaterally.  

The record also includes several private medical statements.  
In December 1985, the veteran reported to Vernon F. Hart, 
M.D., a history of ringing in his ears since his active 
service.  Correspondence dated September 1986 from Walter D. 
Harris, M.D., to Dr. Hart related that the veteran reported 
having experienced ringing in the ears since his active 
service.  Dr. Harris found that audiometric evaluation of the 
right ear revealed high frequency hearing loss consistent 
with a pattern of noise induced hearing loss.  Finally, Dr. 
Harris stated that he believed that the veteran had acoustic 
trauma and he indicated that he tried to put the veteran in 
touch with the appropriate people at the VA in regards to 
potential service connection.  There is no indication in the 
record, however, that the veteran did contact VA at this time 
regarding his potential entitlement to benefits.

The veteran testified in a March 1998 hearing before the 
undersigned Member of the Board that his tinnitus began 
during service as a result of firing weapons without hearing 
protection.  Specifically, the veteran testified that during 
a military exercise he sought treatment for tinnitus from 
field medics, who referred him to a physician.  The veteran 
continued that the physician informed him that the ringing 
would disappear within six to eight months.  The veteran did 
indicate that the physician may have been a German civilian, 
but he was not sure.  Additionally, the veteran testified 
that the reason he withheld his complaints at the time of his 
separation examination was that he believed that his tinnitus 
would abate in time, and he was anxious to return home from 
his active service.  Finally, the veteran testified that 
after service he worked in construction, stringing telephone 
lines, and then worked on an assembly line at IBM.  However, 
the veteran stated that in neither environment was there 
excessive noise.  He stated that he saw a Dr. A.B. Combs in 
the early 1960's but that he was now deceased and the records 
of treatment were unavailable.  He indicated that between the 
early 1960's and 1985, he did not seek treatment for his ear.  

The first deficiency cited by the May 1999 joint motion was 
that the Board impermissibly relied upon an absence of 
medical evidence to deny the veteran's claim.  (Joint motion 
at page 5.)  The joint motion has cited two Court cases for 
this proposition, Williams v. Brown, 4 Vet. App. 270 (1993), 
and Rowell v. Principi, 4 Vet. App. 9 (1993).  However, the 
Board notes that in the former case, the Board rejected the 
opinions of a VA psychologist and registered nurse that would 
support a diagnosis of PTSD, and adopted the opinions of VA 
psychiatrists that discounted a diagnosis.  In Williams, the 
Court rejected the Board's summary dismissal of the 
supportive opinions without adequate reasons and bases 
underlying the decision to accord greater weight to some of 
the opinions rather than to other opinions of record.  The 
absence of medical evidence of PTSD in service or for many 
years thereafter did not appear to have been a factor in the 
Board's denial in Williams.  Indeed, by definition, PTSD is 
often not manifest in service or for many years thereafter, 
unlike the veteran's tinnitus which he asserts began in and 
has continued since service.  To the extent that Williams 
stands for the proposition that adequate reasons and bases 
were not provided by the Board in rejecting certain medical 
evidence, the discussion which follows addresses why the 
Board finds certain evidence in this case more persuasive 
than other evidence.

Further, the joint motion cited Rowell.  In that claim, the 
Board rejected the veteran's statements and lay statements 
made on his behalf that he had hearing loss as a result of 
exposure to acoustic trauma while serving on an aircraft 
carrier in the 1950s.  In that claim, there was at least one 
reference to ear problems in service, as well as medical 
evidence seven years following separation from service of the 
veteran's complaints for hearing loss.  The veteran also 
submitted lay statements that indicated that he underwent a 
loss of hearing shortly after service.  The Board there found 
that the lay statements, in the absence of medical evidence, 
were insufficient to grant service connection.  The Court, 
however, found that the Board's statement that it had 
carefully considered the veteran's statements and those 
submitted in support of his claim was not adequate to explain 
the Board's evaluation of that evidence or why that evidence 
alone was not found sufficient to establish service 
connection absent contemporaneous medical evidence.  Rowell, 
4 Vet. App. at 19.  The Court held that the Board must do 
more than simply point to an absence of medical evidence; it 
must offer some basis for finding the lay evidence 
insufficient to establish entitlement to benefits.  Id.  

In this case, the Board finds the lay evidence insufficient 
to establish entitlement to benefits for several reasons.  
The Board does not merely rely on the absence of medical 
evidence to deny this claim.  The Board must, however, assess 
the relative weight to be accorded the veteran's assertions 
in light of the other evidence of record.  In this regard, 
the Board must accord significant weight to the service 
medical records that do not show treatment or complaints of 
ringing in the ears, the negative separation examination and 
subsequently signed statement by the veteran attesting to the 
fact that there had been no change in physical condition from 
September 1956 to December 1956, and the fact that the first 
documented medical evidence of tinnitus is shown almost 30 
years after service.  The Board notes that the veteran 
reported at that time that he had had ringing in his ears 
since service, and the examiners then and now found that the 
veteran's tinnitus is consistent with exposure to noise.  The 
Board is also cognizant that the law provides that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  However, in this case, the 
Board must assess the veteran's claim with consideration of 
the veteran's service medical records and the lack of 
pertinent complaints or treatment documented therein.  The 
Board must also assess the likelihood in this case that the 
veteran never sought any type of medical treatment for 
tinnitus between 1962, when he asserts he saw Dr. Combs, and 
1985, when he saw Dr. Hart despite the fact that the veteran 
had reported that the tinnitus has been severe and 
essentially unchanged since service.  In fact, the veteran 
has presented no evidence whatsoever dated prior to 1985 
which even includes a notation of tinnitus by history or 
otherwise.  The Board notes the veteran's assertion that he 
was told in February 1957 by a VA Veterans Service Officer 
that it was too late to do anything about benefits since he 
failed to report tinnitus at discharge, presumably explaining 
why he did not apply for such benefits when he was applying 
for VA educational assistance.  However, while this may 
explain why the veteran did not apply for VA benefits soon 
after service discharge and even might explain why the 
veteran did not file a claim in 1986 as recommended by Dr. 
Harris, this explanation does not account for the lack of 
documented medical treatment/records, even noted as part of 
medical history only, or even any lay evidence for almost 30 
years.  

In Rowell, there was at least one instance of ear-related 
complaints in service (although no actual hearing loss was 
reported), medical evidence of hearing loss dated within 7 
years of service documenting hearing loss and a history of 
acoustic trauma in service, as well as a sworn statement from 
the veteran's spouse (an anesthesiologist) corroborating the 
veteran's assertion of a chronic ear problem since at least 
1962 and medical treatment at the time (within 7 years of 
service discharge).  As noted above, the veteran's service 
medical records are silent for pertinent abnormalities, the 
veteran's September 1956 separation examination is negative 
and to the extent that the veteran is claiming the incident 
occurred in the Fall of 1956, the veteran signed a Fort Dix 
Form 0466, dated December 3, 1956 which indicates that there 
had been no change in his physical condition since his last 
final type examination of September 1956.  Moreover, the 
Board cannot ignore the fact that the first documented 
evidence of tinnitus is found in a medical record dated 
almost 30 years after the veteran's service.  

A second deficiency cited in the May 1999 joint motion was 
that the Board failed to consider whether the veteran was in 
fact exposed to acoustic trauma during service.  (Joint 
motion at page 5).  As a corollary, the joint motion also 
stated that the Board failed to consider the veteran's 
military occupational specialty, as a light vehicle driver, 
as a possible source of acoustic trauma.  (Joint motion at 
page 5.)  However, while the veteran is certainly competent 
to recall that he was exposed to the firing of .50 caliber 
machine guns in service and to describe ringing in his ears, 
he cannot provide a diagnosis or relate the etiology of a 
disability to service.  Other factors, including medical 
principles, examination of the veteran, and comprehensive 
review of service and post-service records must be considered 
by a medical professional in rendering a decision regarding 
diagnosis and etiology.  Further, in addressing entitlement 
to service connection, the Board must review the medical 
evidence including any opinion(s) and the bases upon which 
the opinion is based, and the lay evidence as well as the 
service medical and post-service medical evidence in 
rendering its opinion.  Thus, while the veteran is certainly 
capable of rendering his account of the events that occurred 
in service, his description of the acoustic trauma that was 
purported to have occurred therein and resulting disability 
must be assessed in light of the entire record.  If the Board 
finds the veteran's assertions regarding the events in 
service to be credible, the inquiry simply does not end 
there.  The Board must evaluate and weigh the other evidence 
of record.  Further, with respect to the veteran's duties as 
a light vehicle driver, the Board notes that the veteran does 
not assert, and indeed none of the evidence relates the 
claimed tinnitus to this aspect of the veteran's military 
service.  Thus, no further consideration will be given to 
this aspect of the claim.  

Finally, the Board notes that the joint motion asserted that 
the November 1998 decision discounted the VA audiologist's 
opinion given in September 1996 on the ground that it was 
based solely on a history given by the veteran.  The joint 
motion further stated that the Board's reliance on Swann v. 
Brown, 5 Vet. App. 229 (1993) was misplaced, as the veteran's 
history in Swann was internally inconsistent, and thus not 
reliable.  The joint motion continued that this current claim 
was thus, distinguishable.  (Joint motion at pages 5, 6.)

However, the Board finds that the opinion of the VA examiner 
was clearly based on the veteran's entirely unsubstantiated 
recollection of events in service since the only evidence of 
such is found in the veteran's statements.  The examiner 
clearly states that the evidence relied upon in forming her 
opinion is the veteran's rendition of events that the veteran 
reported happened in service.  The examiner does not explain 
the negative service medical records, nor the absence of 
documented tinnitus for decades after service.  Moreover, 
although the veteran at his personal hearing indicated that 
he was not exposed to acoustic trauma since service, there 
does not appear to be any discussion of the veteran's post-
service activities including hobbies or employment such as on 
an assembly line and in construction.  In fact, although the 
examiner indicated that she had reviewed the claims folder, 
there is no discussion of any of the evidence of record and 
she indicated that the evidence upon which she based her 
opinion was "a report of a machine gun firing next to [the 
veteran]'s ear."  As noted above, the only evidence in which 
this is documented is in statements provided by the veteran.  
Thus, the opinion does appear to be based on a history that 
is uncorroborated by the record and first documented 30 years 
after service.  As noted above, the veteran has testified 
during the course of his claim that he sought in-service 
treatment from a physician for complaints of tinnitus.  There 
is no evidence of this in service medical records, which 
appear to be complete.  It is more accurate to say that there 
is medical evidence, and that evidence is negative, rather 
than assert that there is no medical evidence in this claim.  

Ultimately, the VA audiologist who rendered the opinion in 
September 1996 that the veteran had tinnitus as a result of 
in-service acoustic trauma made no mention of any of the 
evidence of record, both negative and positive.  Although she 
did express an opinion as to the likelihood that the 
veteran's tinnitus was related to in-service acoustic trauma, 
the Board finds that it must reject this opinion for the 
reasons set forth above.  For similar reasons, the Board 
cannot accept the medical statements of Drs. Hart, Harris, 
and Smith, in which it is reported that the veteran related a 
history of tinnitus back to 1956 when he was in service.  In 
making this finding of fact, the Board does not question the 
veteran's veracity.  Rather, the Board notes that the 
veteran's statements made to Dr. Hart in December 1985 
occurred three decades after separation from service, and are 
clearly based on the veteran's recollections of events that 
occurred decades earlier.

In light of the above, the Board must continue to find that 
the preponderance of the evidence is against the claim for 
service connection for tinnitus.  In reaching this 
determination, the Board has considered the doctrine of 
reasonable doubt.  However, there is not such an approximate 
balance of negative evidence with the positive evidence to 
otherwise provide a basis for favorable action on the 
veteran's claim.  38 U.S.C.A. § 5107(b) (West 1991).



ORDER

Service connection for tinnitus is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

